Citation Nr: 0529202	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety,  depression, and a psychotic 
disorder.  

2.  Entitlement to service connection for degenerative 
arthritis of the feet.  

3.  Entitlement to service connection for degenerative 
arthritis of the shoulders. 

4.  Entitlement to service connection for a back disability, 
to include degenerative arthritis of the thoracolumbar spine.

5.  Entitlement to service connection for hepatitis C.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  He also served in the National Guard beginning 
in May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for a 
psychiatric disorder, to include major depression with 
psychotic features, an anxiety disorder, a panic disorder, 
and depression; degenerative arthritis of the feet; 
degenerative arthritis of the shoulders; a back disability, 
to include degenerative arthritis of the thoracolumbar spine; 
and hepatitis C.  

The veteran also filed a claim for entitlement to 
compensation under the provisions of 38 U.S.C. §1151 for 
postoperative residuals of a left foot disability.  The RO 
denied the claim in February 2004.  Since the veteran did not 
file timely notice of disagreement, it is not in appellate 
status.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service medical records, including a report 
of a separation examination, show no clinical or laboratory 
findings attributed to a psychiatric disorder, arthritis f 
any joint, or hepatitis C; the veteran was not diagnosed with 
a psychiatric disorder, arthritis of the spine, shoulder and 
feet; or hepatitis C until decades after active service and 
not during a period of active or inactive duty for training; 
there is no competent evidence of a nexus between any of the 
disabilities at issue and any incident of or finding recorded 
during active service, active duty for training, or inactive 
duty for training.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder, to include 
an anxiety disorder, depression, and a psychotic disorder, is 
not warranted.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Service connection for degenerative arthritis of the feet 
is not warranted.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).
  
3.  Service connection for degenerative arthritis of the 
shoulders is not warranted.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

4.  Service connection for a back disability, to include 
degenerative arthritis of the thoracolumbar spine, is not 
warranted.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).

5.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 2002 rating decisions; the June 2003 
Statement of the Case; the April 2004 Supplemental Statement 
of the Case; and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claims for service connection for 
a psychiatric disorder, hepatitis C, and degenerative 
arthritis of the feet, shoulders, and back, and complied with 
VA's notification requirements.  The Statement of the Case 
and Supplemental Statement of the Case set forth the laws and 
regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated April 2002, June 
2002, and July 2004 informed him of the types of evidence 
that would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims for service connection for a psychiatric disorder, 
hepatitis C, and degenerative arthritis of the feet, 
shoulders, and back, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in April 2002 and June 2002, prior to the July 
2002 RO rating decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
Under such circumstances, the failure to use the exact 
language of the forth element under such circumstances is 
harmless error if error at all.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by April 
2002, June 2002, and July 2004 correspondence and asked him 
to identify all medical providers who treated him for a 
psychiatric disorder, hepatitis C, and degenerative arthritis 
of the feet, shoulders, and back.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is no competent evidence of abnormal physical or 
laboratory findings recorded in the service medical records, 
for decades after the veteran's period of active service, or 
during any period of active duty for training (ACDUTA) or 
inactive duty for training (INACDUTRA).  There is no 
competent evidence suggesting a nexus between any of the 
disabilities at issue and any incident of or finding recorded 
during active service, ACDUTRA, or INACDUTRA.  There is post-
service medical evidence of record that relates some of the 
disabilities at issue to nonservice events.  Under such 
circumstances, a medical examination or opinion is not 
warranted.  Id.; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from February 1968 to 
January 1970.  He also served in the National Guard beginning 
in May 1979.  The veteran contends, in essence, that his 
variously diagnosed psychiatric disorder, to include 
depression, and his arthritis of the feet, shoulder and 
thoracolumbar spine, are linked to service.  He also asserts 
that he developed hepatitis C as a result of vaccination 
shots that he received while in the military. 

The veteran's representative has acknowledged that the 
service medical records fail to show any findings attributed 
to any of the claimed disabilities.  The veteran underwent a 
separation examination in November 1969.  Examination of the 
upper extremities, feet, lower extremities, spine (and other 
musculoskeletal) were normal.  The mental status part of the 
separation examination was also normal.  Furthermore, the 
veteran completed a Report of Medical History in conjunction 
with his separation examination.  He stated, "I am in good 
health."  He also indicated, by checked box, that he did not 
suffer from swollen or painful joints; arthritis or 
rheumatism; bone, joint, or other deformity; painful or 
"trick" shoulder; recurrent back pain; foot trouble; 
depression or excessive worry; or nervous trouble of any 
sort.  

In May 1979, the veteran underwent another examination.  The 
examination yielded normal findings.  On his Report of 
Medical History, he indicated by checked box, that he has (or 
has had) either jaundice or hepatitis.  Regarding his present 
health, the veteran stated, "I am in good health and am not 
taking any medications."  

The veteran underwent another periodic examination in June 
1983 that yielded normal findings.  The clinician did note 
that the veteran had a tattoo on his upper left arm.  In the 
veteran's report of medical history, regarding his current 
health, he stated "Good."  He also indicated, by checked 
box, that he has (or has had) arthritis, rheumatism, or 
bursitis; recurrent back pain; and nervous trouble.  This 
time he denied ever having had hepatitis or jaundice.  

The veteran underwent yet another examination in May 1991 
that yielded normal results.  In his Report of Medical 
History, he indicted by checked box, that he has (or has had) 
hepatitis and bursitis.  He denied having recurrent back pain 
or nervous trouble of any sort.  

The veteran filed a claim for service connection for 
depression, alcohol abuse, and anxiety attacks in April 1995.  
He underwent a psychiatric examination in June 1995.    The 
veteran reported a history of having been molested by a 
larger boy when he was 8 years old.  The veteran's parents 
separated when he was young, and his mother was subsequently 
involved in an incapacitating motor vehicle accident.  The 
veteran was raised in foster homes.  He went to live with his 
father a year before he joined the service.  He was a 
generator operator while in the service.  He did not serve in 
a war zone.  He began drinking at the age of 16, but it did 
not become "a big thing" until he was stationed in Germany.  
After service, the veteran reported frequent admissions for 
detoxification and alcohol treatment.  He was hospitalized 
either three or four times.  He reported a history of 
overdosing on sleeping pills in the past, and two years prior 
to his examination, he tried to commit suicide.   

The veteran's marriage of six years dissolved in the early 
1990s.  Apparently, when the veteran lost his job, his wife 
delved into substance abuse and the two separated.  He 
reported living in a recreational vehicle park and having 
custody of his two daughters, ages 7 and 10.  He acknowledged 
that he has a limited social network.  

The veteran denied any history of a closed head injury.  He 
does have a history of alcohol withdrawal seizures that have 
precipitated hospital admissions.  He reported a history of 
viral hepatitis, times two, which he states he got from poor 
drinking water.         

The veteran complained of "lousy" sleep.  He reported his 
mood to be sad and irritable (a 4 or 5 on a 1-10 scale).  He 
also reported episodes of anxiety, panic, and shortness of 
breath.  In addition, the veteran gave a history of some 
psychotic symptoms, including frequent auditory 
hallucinations with his depressed mood.  He hears his wife's 
voice as though they were in a conversation and he will 
respond verbally.  He had severe paranoid thoughts before he 
started his medications; this increased his social 
withdrawal.  He denied any ideas of reference or thought 
control, but he described thought broadcasting and stated 
that he forces himself to think different thoughts out of 
fear that people may know what he is thinking.  

The clinician diagnosed him with major depression with 
psychotic features in partial remission; generalized anxiety 
disorder; panic disorder; and alcohol dependence.  The 
veteran's stressors consisted of disruption of marriage with 
separation and pending divorce; single parenting two 
daughters; inadequate social support; academic problems; 
unemployment; and poverty.  

The veteran also underwent a general medical examination in 
June 1995.  Examination of his musculoskeletal system 
revealed no injuries or diseases.    

The earliest post service treatment records are dated October 
1999.  In December 1999, the veteran reported feeling 
overwhelmed with stress.  He informed the clinician that he 
quit the National Guard, noting that it was adding too much 
stress.  He and the clinician also discussed anger at the 
military; sacrifices he makes as a result of having to raise 
two daughters; frustration over not being employed; 
resentment about his 3rd ex-wife.  

In March 2000, the veteran reported chronic pain in his feet.  
In August 2000, the veteran reported pain in his shoulders 
and again in his feet.  The clinician noted that he recently 
began working construction.  The veteran reported that years 
earlier, he was told that he had rotator cuff tears and that 
he would need surgery.  He stated that the pain in his left 
shoulder was "not bad" but the pain in his right shoulder 
was 8/10.  The pain in his feet rates at the top.  His 
shoulders showed full abduction and full flexion.  He could 
reach only as far as the waist.  There was no crepitus, but 
there was some tenderness over the right acromiclavicular 
joint.  The clinician assessed the veteran with degenerative 
arthritis.    

The veteran was diagnosed with Hepatitis C in August 2000.  
He admitted to having had multiple sex partners in the past.  

The veteran continued treatment for depression.  In November 
2000, his stressors were listed as single parenting and 
chronic disease process.  The veteran continues to treat his 
depression with visits to the VA Medical Center approximately 
once a month.  The veteran's stressors are raising his 
daughters, work (when employed) or unemployment (when 
unemployed), and hepatitis C.  The depression has never been 
linked to his service in the military.  

In May 2001, the veteran once again complained of shoulder 
pain (greater in the right than the left).  He stated that it 
has slowly progressed over the years, and that he cannot 
remember a single traumatic incident.  The pain is worse in 
the morning, and is exacerbated by significant activities.  
X-rays demonstrated obvious degenerative joint disease that 
appeared to be limited to the acromiclavicular joint.    In 
June 2001, the veteran was assessed with osteoarthritis.  

In November 2001, the veteran was diagnosed with hallux 
rigidus of the left foot.  He underwent a cheilectomy of the 
1st metacarpophalangeal joint, a plantarflexory Austin 
bunionectomy, and a tylectomy of the first metatarsal 
phalangeal joint of the left foot.  The veteran developed an 
infection post-surgery.  May 2002 X-rays revealed a delayed 
nonunion with hypertrophic callous of the fist metaneck 
osteotomy.  October 2002 X-rays revealed moderate 
degenerative change at the first metatarsophalangeal joint 
and persistent bony protrusion over the distal dorsal aspect 
of the first metatarsal.  

After complaining of periodical attacks of moderate to severe 
pain of the right upper quadrant, the veteran was diagnosed 
with chronic cholecystitis with cholelithiasis.  He underwent 
a cholecystectomy in October 2002.

In May 2003, the veteran complained of low back pain.  He 
also noted that his shoulder pain was becoming much worse and 
indicated that he was ready for shoulder surgery.  He was 
able to achieve 90 degrees of active abduction in the right 
shoulder (110 degrees passive) and 60 degrees of active 
abduction in the left shoulder (90 degrees passive).  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis and psychosis, which 
are manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).         
Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Psychiatric disorder, to include an anxiety disorder, 
depression and a psychotic disorder

The Board notes that the veteran's service medical records, 
including reports of a November 1969 separation examination 
and an accompanying medical history reveal no findings 
attributed to a psychiatric disorder.  The veteran himself 
recorded on the history form that: "I am in good health", 
and he further indicated, by checked box, that he did not 
suffer from depression, excessive worry, or nervous trouble 
of any sort.  

The veteran underwent examinations in May 1979, June 1983, 
and May 1991 and all of the examinations revealed normal 
clinical or mental status findings.  The Board acknowledges 
that in his June 1983 Report of Medical History, he 
indicated, by checked box, that he has (or has had) nervous 
trouble.  However, he denied any such nervous trouble in his 
May 1991 Report of Medical History.  

The veteran was first diagnosed with major depression with 
psychotic features in partial remission; generalized anxiety 
disorder; panic disorder; and alcohol dependence at his June 
1995 VA examination, 25 years after the veteran's period of 
active service and after his periods of ACDUTRA and INACDUTA.  
There was no indication at that time that the veteran's 
psychiatric disorders had anything to do with his active or 
Reserve service.  The clinician noted stressors consisting of 
disruption of marriage with separation and pending divorce; 
single parenting two daughters; inadequate social support; 
academic problems; unemployment; and poverty.  As to the 
veteran's periods of Reserve duty, it is pertinent to note 
that presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  And as to the latter type of duty, it is only active 
service if, during the period of time in question, the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty; it does not 
include diseases.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  As far as any alcohol dependance that may be 
present, with respect to claims filed after October 31, 1990, 
such as this one, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2005)..

The first post service records of treatment are dated October 
1999, approximately 29 years after the veteran's period of 
active service and several years his Reserve duty.  In a 
single December 1999 progress note, the veteran informed the 
clinician that he quit the National Guard, noting that it was 
adding too much stress.  He and the clinician also discussed 
anger at the military; sacrifices he makes as a result of 
having to raise two daughters; frustration over not being 
employed; resentment about his 3rd ex-wife.  The Board notes 
that from December 1999 through the present, the veteran has 
sought treatment for psychiatric disorders approximately once 
a month.  To the extent that the December 1999 progress note 
can be construed as suggesting  a link between the veteran's 
psychiatric disorders and in-service stress, it is apparent 
that this finding is not based upon a complete review of the 
claims file, including the service medical records, which 
does not show a diagnosis of an acquired psychiatric disorder 
or even any relevant abnormal mental status examination 
findings and includes a normal psychiatric evaluation upon 
the veteran's separation from service.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).  The overwhelming evidence indicates that 
the main stressors upon which his psychiatric disorders are 
based are not related to service and include raising his 
daughters, work (when employed), unemployment (when 
unemployed), and hepatitis C.  

The Board finds that the veteran was first diagnosed with 
various psychiatric disorders 25 years post service and not 
during any period of ACDUTRA, and that the overwhelming 
evidence indicates that his variously diagnosed psychiatric 
disorder is the result of stressors unrelated to the 
veteran's military service.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a psychiatric disorder, to 
include depression must be denied.  38 U.S.C.A. § 5107(b); 
also see. e.g., Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Degenerative arthritis of the bilateral feet, bilateral 
shoulders, and back

The Board once again notes that the service medical records, 
including reports of a November 1969 separation examination 
and Medical History, reveal no findings attributed to 
arthritis of any joint, to include the spine, shoulders or 
feet.  The veteran himself stated that "I am in good 
health" and indicated, by checked box, that he did not 
suffer from swollen or painful joints, arthritis or 
rheumatism, bone, joint, or other deformity; painful or 
"trick" shoulder, recurrent back pain, or foot trouble at 
that time.

The veteran underwent examinations in May 1979, June 1983, 
and May 1991 and all of the examinations revealed normal 
findings.  The Board acknowledges that in his June 1983 
Report of Medical History, he indicated, by checked box, that 
he has (or has had) arthritis, rheumatism, or bursitis; and 
recurrent back pain.  However, aside from the normal clinical 
evaluation at that time, the veteran denied having arthritis 
and recurrent back pain in his May 1991 Report of Medical 
History.  

The veteran also underwent a general VA medical examination 
in June 1995.  Examination of his musculoskeletal system 
revealed no indication of relevant injuries or diseases.    

The earliest post service treatment records are dated October 
1999.  The veteran reported pain in his feet in March 2000, 
and pain in his shoulders in August 2000, approximately 30 
years after active service and several years after his last 
period of ACDUTRA and INACDUTRA.  He did indicate that years 
earlier, he was told that he had rotator cuff tears and that 
he would need surgery.  However, there is no 
contemporaneously recorded medical or lay evidence to support 
the claim.  The August 2000 clinician assessed the veteran 
with degenerative arthritis.  In May 2001, the veteran stated 
that his shoulder pain has slowly progressed over the years, 
and that he cannot remember a single traumatic incident.  It 
is pertinent to note that this latter history was presented 
for treatment purposes versus in support of a claim for 
compensation.

In November 2001, the veteran was diagnosed with hallux 
rigidus of the left foot.  He underwent a cheilectomy of the 
1st metacarpophalangeal joint, a plantarflexory Austin 
bunionectomy, and a tylectomy of the first metatarsal 
phalangeal joint of the left foot.  In May 2002, X-rays 
revealed a delayed nonunion with hypertrophic callous of the 
fist metaneck osteotomy.  October 2002 X-rays revealed 
moderate degenerative change at the first metatarsophalangeal 
joint and persistent bony protrusion over the distal dorsal 
aspect of the first metatarsal.  In May 2003, the veteran 
complained of low back pain.

The Board notes that all of the veteran's complaints 
regarding his feet, shoulders, and back were presented 
approximately 30 years post service and years after his 
periods of ACDUTRA and INACDUTRA.  There is no competent 
evidence of a nexus between any of these disabilities and the 
veteran's military service.  

The Board also notes that the veteran contends that the 
arthritis in his feet is secondary to frostbite.  There is no 
indication in the service medical records that the veteran 
sustained a cold injury of any type, to include frostbite of 
the feet.  He is not service connected for frostbite, and 
none of the contemporaneous medical records indicates that 
his foot problems are in any way related to frostbite.  

As the preponderance of the evidence is also against these 
latter claims, the benefit-of-the-doubt doctrine does not 
apply, and the claims for service connection for degenerative 
arthritis of the shoulders, back, and feet must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

Hepatitis C

The Board notes that the service medical records, including 
reports of a November 1969 separation examination and an 
accompanying Medical History reveal no findings attributed to 
hepatitis.  The veteran himself stated "I am in good 
health."  

The veteran underwent examinations in May 1979, June 1983, 
and May 1991 and all of the examinations were negative for 
any clinical or laboratory findings indicative of or 
attributed to hepatitis.  The June 1983 clinician did note a 
tattoo on his upper left arm.     

The veteran indicated on his May 1979 Report of Medical 
History by checked box that he has (or has had) either 
jaundice or hepatitis.  However, aside from the fact that the 
clinical examination at the time revealed no pertinent 
abnormal findings, he denied having either jaundice or 
hepatitis in his June 1983 Report of Medical History.  Then 
indicated again by checked box, that he has (or has had) 
hepatitis.   

At the veteran's June 1995 VA examination, he reported a 
history of viral hepatitis, times two, which he believed was 
related to poor drinking water.

The veteran was not diagnosed with hepatitis C until August 
2000 (30 years after service).  At that time, he admitted to 
having had multiple sex partners in the past.

The veteran contends that he obtained hepatitis C during 
service as a result of vaccinations.  The Board notes that he 
has failed to submit any medical evidence to support his 
contention.  As a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu, supra.  
As a result, the veteran's own opinion relating his hepatitis 
C infection to in-service vaccination shots is not probative 
medical evidence in support of his claim.

In June 2003, the R) notified the veteran that the medical 
community recognizes several high risk factors associated 
with hepatitis C infections, including organ transplant 
before 1992, transfusions of blood or blood products before 
1992, hemodialysis, accidental exposure to blood by health 
care workers (to include combat medic or corpsman), 
intravenous drug or intranasal cocaine use, high risk sexual 
activity, other direct percutaneous (through the skin) 
exposure to blood such as tattooing, body piercing, 
acupuncture with non-sterile needles, and shared toothbrushes 
or shaving razors.  A tattoo was noted upon on the veteran's 
June 1983 examination, it was not recorded on an earlier May 
1979 examination.  As such, the veteran must have acquired 
the tattoo between May 1979 and June 1983, between 9 and 13 
years after service.  There is no indication that the tatoo 
was acquired during a period of ACDUTRA or INACDUTRA.  
Moreover, in addition to the other apparent risk factors 
noted above, there is no competent opinion that links his 
hepatitis to a tattoo.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hepatitis C must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a psychiatric disorder, to include an 
anxiety disorder, depression and a psychotic disorder, is 
denied.  

Service connection for degenerative arthritis of the feet is 
denied.   

Service connection for degenerative arthritis of the 
shoulders is denied.  

Service connection for a back disability, to include 
degenerative arthritis of the thoracolumbar spine, is denied

Service connection for hepatitis C is denied.    



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


